 



NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $63,000.00   Issue Date: March 29, 2017

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, QUANTUM MATERIALS CORP., a Nevada corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of SBI INVESTMENTS
LLC, 2014-1, a statutory series of Delaware limited liability company, or
registered assigns (the “Holder”) the principal sum of $63,000.00 (the
“Principal Amount”), together with interest at the rate of eight percent (8%)
per annum, at maturity or upon acceleration or otherwise, as set forth herein
(the “Note”). The maturity date shall be nine (9) months from the Issue Date
(the “Maturity Date”), and is the date upon which the principal sum, as well as
any accrued and unpaid interest and other fees, shall be due and payable. This
Note is being issued by the Borrower to the Holder as a commitment fee, pursuant
to that certain $5,000,000.00 equity purchase agreement of even date. This Note
may not be prepaid in whole or in part except as otherwise explicitly set forth
herein. Any amount of principal or interest on this Note, which is not paid by
the first business day of the third calendar month after the Maturity Date,
shall bear interest at the rate of the lesser of (i) twenty four percent (24%)
per annum or (ii) the maximum amount allowed by law, from the due date thereof
until the same is paid (“Default Interest”). Interest shall commence accruing on
the date that the Note is fully paid and shall be computed on the basis of a
365-day year and the actual number of days elapsed. All payments due hereunder
(to the extent not converted into the Borrower’s common stock (the “Common
Stock”) in accordance with the terms hereof) shall be made in lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.

 

 1 

   

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have the right at any time on or after an
Event of Default (as defined herein) occurs under the Note, to convert all or
any part of the outstanding and unpaid principal amount and accrued and unpaid
interest of this Note into fully paid and non-assessable shares of Common Stock,
as such Common Stock exists on the Issue Date, or any shares of capital stock or
other securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the “Conversion Price”)
determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of conversion, in the form attached hereto as Exhibit A (the
“Notice of Conversion”), delivered to the Borrower by the Holder in accordance
with Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to the Borrower before 6:00 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date, plus (3) at the
Holder’s option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2) plus (4) at the Holder’s option,
any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 

 2 

   

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The Conversion Price shall be the Variable
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) (also subject to adjustment as
further described herein). The “Variable Conversion Price” shall mean 65%
multiplied by the Market Price (as defined herein) (representing a discount rate
of 35%). “Market Price” means the lowest one (1) Trading Price (as defined
below) for the Common Stock during the thirty (30) Trading Day period ending on
the last complete Trading Day prior to the Conversion Date. “Trading Price”
means, for any security as of any date, the lowest traded price on the Over-the-
Counter Pink Marketplace, OTCQB, or applicable trading market (the “OTCQB”) as
reported by a reliable reporting service (“Reporting Service”) designated by the
Holder (i.e. www.Nasdaq.com) or, if the OTCQB is not the principal trading
market for such security, on the principal securities exchange or trading market
where such security is listed or traded or, if the lowest intraday trading price
of such security is not available in any of the foregoing manners, the lowest
intraday price of any market makers for such security that are quoted on the OTC
Markets. If the Trading Price cannot be calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Borrower and the holders of a majority in
interest of the Notes being converted for which the calculation of the Trading
Price is required in order to determine the Conversion Price of such Notes.
“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTCQB, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded. If at any time while this
Note is outstanding, an Event of Default (as defined herein) occurs, then an
additional discount of five percent (5%) for each Event of Default shall be
factored into the Variable Conversion Price until this Note is no longer
outstanding. All expenses incurred by Holder, for the issuance and clearing of
the Common Stock into which this Note is convertible into, shall immediately and
automatically be added to the balance of the Note at such time as the expenses
are incurred by Holder.

 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) transaction, in
which any 3rd party has the right to convert monies owed to that 3rd party (or
receive shares pursuant to a settlement or otherwise) at a discount to market
greater than the Variable Conversion Price in effect at that time (prior to all
other applicable adjustments in the Note), then the Variable Conversion Price
shall be automatically adjusted to such greater discount percentage (prior to
all applicable adjustments in this Note) until this Note is no longer
outstanding. Each time, while this Note is outstanding, the Borrower enters into
a Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or of a replacement promissory note), or Section 3(a)(10)
transaction, in which any 3rd party has a look back period greater than the look
back period in effect under the Note at that time (currently a thirty (30)
Trading Day look back period as described in this Section 1.2(a) applies), then
the Holder’s look back period shall automatically be adjusted to such greater
number of days until this Note is no longer outstanding. The Borrower shall give
written notice to the Holder, with the adjusted Variable Conversion Price and/or
adjusted look back period (each adjustment that is applicable due to the
triggering event), within one (1) business day of an event that requires any
adjustment described in the two immediately preceding sentences. So long as this
Note is outstanding, if any security of the Borrower contains any term more
favorable to the holder of such security or with a term in favor of the holder
of such security that was not similarly provided to the Holder in this Note,
then the Borrower shall notify the Holder of such additional or more favorable
term and such term, at Holder’s option, shall become a part of the transaction
documents with the Holder.

 

 3 

   

 

(b) Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the “Reserved Amount”). The Reserved Amount shall be increased from time
to time in accordance with the Borrower’s obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non- assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.3 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time on or after an Event of Default
occurs under the Note, by submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject to
Section 1.4(b), surrendering this Note at the principal office of the Borrower.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

 4 

   

 

(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

 

(e) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless the Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Borrower’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

 5 

   

 



(f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$3,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster). Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.

 

1.4 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

 6 

   



 

  “NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”  

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note.

 

1.5 [Intentionally Omitted].

 

1.6 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.

 

 7 

   

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise, and such breach continues for a period of five
(5) days.

 

 8 

   

 

3.2 Conversion and the Shares. The Borrower fails to reserve a sufficient amount
of shares of common stock as required under the terms of this Note (including
Section 1.3 of this Note)(and such breach continues for a period of three (3)
days), fails to issue shares of Common Stock to the Holder (or announces or
threatens in writing that it will not honor its obligation to do so) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) shares of Common Stock
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, the Borrower directs its transfer agent not to
transfer or delays, impairs, and/or hinders its transfer agent in transferring
(or issuing) (electronically or in certificated form) shares of Common Stock to
be issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note (or makes any written announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for two (2)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within five (5) business days, either in cash or as an addition to the balance
of the Note, and such choice of payment method is at the discretion of the
Borrower.

 

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
and such breach continues for a period of three (3) days after written notice
thereof to the Borrower from the Holder or after five (5) days after the
Borrower should have been aware of the breach.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or misleading
in any material respect when made and the breach of which has (or with the
passage of time will have) a material adverse effect on the rights of the Holder
with respect to this Note.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $150,000, and shall remain unvacated,
unbonded or unstayed for a period of ten (10) days unless otherwise consented to
by the Holder, which consent will not be unreasonably withheld.

 

 9 

   

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
or quotation of the Common Stock on the OTCQB or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE MKT.

 

3.9 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings), and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.

 

3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.11 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.12 Financial Statement Restatement. The Borrower replaces its auditor, or any
restatement of any financial statements filed by the Borrower with the SEC for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statement, have constituted a material
adverse effect on the rights of the Holder with respect to this Note.

 

3.13 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

3.14 Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

3.15 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other financial instrument, including but not limited to all convertible
promissory notes, currently issued, or hereafter issued, by the Borrower, to the
Holder or any 3rd party (the “Other Agreements”), after the passage of all
applicable notice and cure or grace periods, shall, at the option of the Holder,
be considered a default under this Note, in which event the Holder shall be
entitled to apply all rights and remedies of the Holder under the terms of this
Note by reason of a default under said Other Agreement or hereunder.

 

 10 

   

 

3.16 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

 

3.17 No Bid. At any time while this Note is outstanding, the lowest Trading
Price on the OTCQB or other applicable principal trading market for the Common
Stock is equal to or less than $0.0001.

 

3.18 No Shop. So long as this Note is outstanding, the Borrower shall not enter
into any transaction or arrangement with any party other than the Holder,
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(9) or 3(a)(10) of the Securities Act (a “3(a)(9)
Transaction”), without prior written consent of the Holder, provided, however,
that this Section 3.18 shall not encompass any 3(a)(9) Transaction entered into
by the Company prior to March 28, 2017 so long as the terms of such respective
3(a)(9) Transaction have not been materially altered on or after March 28, 2017.
For purposes of this Note, Section 3(a)(9) shall be defined to be an exchange of
securities of the Borrower where the securities issued have variable conversion
prices based upon the then market conditions at the time of conversion.

 

3.19 Failure to Repay Upon Qualified Offering. The Borrower fails to repay the
Note, in its entirety, pursuant to the terms of the Note, with funds received
from its next completed offering of $1,000,000.00 or more (consummated on or
after the Issue Date).

 

UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN);
MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8,
3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18 and/or 3.19
exercisable through the delivery of written notice to the Borrower by such
Holder (the “Default Notice”), the Note shall become immediately due and payable
and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to 140% (plus an additional 5% per each
additional Event of Default that occurs hereunder) multiplied by the then
outstanding entire balance of the Note (including principal and accrued and
unpaid interest) plus Default Interest, if any, plus any amounts owed to the
Holder pursuant to Sections 1.4(g) hereof (collectively, in the aggregate of all
of the above, the “Default Sum”), and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.

 

 11 

   

 

If the Borrower fails to pay the Default Sum within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default Sum,
the number of shares of Common Stock of the Borrower equal to the Default Sum
divided by the Conversion Price then in effect, subject to issuance in tranches
due to the beneficial ownership limitations contained in this Note.

 

Upon the occurrence and during the continuation of any Event of Default, and in
addition to any other right or remedy of the Holder hereunder, at law or in
equity, the Borrower and Stephen Squires (the “Guarantor”) hereby irrevocably
authorizes and empowers Holder or its legal counsel, each as the Borrower’s and
Guarantor’s attorney-in-fact, to appear ex parte and without notice to the
Borrower and Guarantor to confess judgment against the Borrower and Guarantor
for the unpaid amount of this Note, pursuant to the terms of this Note. The
Affidavit shall set forth the amount then due hereunder, plus attorney’s fees
and cost of suit, and to release all errors, and waive all rights of appeal. The
Borrower and Guarantor waives the right to contest Holder’s rights under this
paragraph, including without limitation the right to any stay of execution and
the benefit of all exemption laws now or hereafter in effect. No single exercise
of the foregoing right and power to confess judgment will be deemed to exhaust
such power, whether or not any such exercise shall be held by any court to be
invalid, voidable, or void, and such power shall continue undiminished and may
be exercised from time to time as the Holder may elect until all amounts owing
on this Note have been paid in full.

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

 12 

   

 

  If to the Borrower, to:               QUANTUM MATERIALS CORP.       3055
Hunter Road       San Marcos, TX 78666       e-mail: inquiries@qmcdots.com      
      With a copy to (which copy shall not constitute notice):              
Steven Morse, Esq.       Morse & Morse, PLLC       1400 Old Country Rd., Ste.
302       Westbury, NY 11590       Email: morgold@aol.com           If to the
Holder:               SBI INVESTMENTS LLC, 2014-1       8900 State Line Rd.,
Suite 410 Leawood, KS 66206       e-mail: jjuchno@seaotterglobal.com            
With a copy to (which copy shall not constitute notice):               Legal &
Compliance, LLC       330 Clematis Street, Ste. 217       West Palm Beach, FL
33401       Attn: Chad Friend, Esq., LL.M.       E-mail:
CFriend@LegalAndCompliance.com

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

 13 

   

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Miami-Dade County, Florida. The parties to this Note hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

 14 

   

 

4.8 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.9 Prepayment. Notwithstanding anything to the contrary contained in this Note,
the Borrower may prepay any amount outstanding under this Note, at any time, by
making a payment to the Holder of an amount in cash equal to 150% multiplied the
amount that the Borrower is prepaying. In order to prepay this Note, the
Borrower shall provide notice to the Holder five (5) business days prior to such
respective prepayment date, and the Holder must receive such prepayment within
twelve (12) business days of the Holder’s receipt of the respective prepayment
notice, but not sooner than ten (10) business days from the date of notice (the
“Prepayment Period”). The Holder may convert the Note in whole or in part at any
time during the Prepayment Period, subject to the terms and conditions of this
Note.

 

4.10 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act (a “3(a)(10) Transaction”), then a liquidated
damages charge of 100% of the outstanding principal balance of this Note at that
time, will be assessed and will become immediately due and payable to the
Holder, either in the form of cash payment, an addition to the balance of the
Note, or a combination of both forms of payment, as determined by the Holder.

 

4.11 Reverse Split Penalty. If at any time while this Note is outstanding, the
Borrower effectuates a reverse split with respect to the Common Stock, then a
liquidated damages charge of 30% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
the Note, or a combination of both forms of payment, as determined by the
Holder.

 

4.12 Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of debt financing containing variable rate
conversion terms from any 3rd party, that the Borrower intends to act upon, then
the Borrower must first offer such opportunity to the Holder to provide such
financing to the Borrower on the same terms as each respective 3rd party’s
terms. Should the Holder be unwilling or unable to provide such financing to the
Borrower within 3 trading days from Holder’s receipt of written notice of the
offer (the “Offer Notice”) from the Borrower, then the Borrower may obtain such
financing from that respective 3rd party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 30 days after the date of the Offer Notice. Borrower shall,
within two (2) business days of the respective closing, utilize 50% of all
proceeds received by Borrower by each respective 3rd party that provides
financing to the Borrower, to prepay this Note. If the Borrower does not receive
the financing from the respective 3rd party within 30 days after the date of the
respective Offer Notice, then the Borrower must again offer the financing
opportunity to the Holder as described above, and the process detailed above
shall be repeated. The Offer Notice must be sent via electronic mail to
jjuchno@seaotterglobal.com.

 

 15 

   

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this March 29, 2017.

 

QUANTUM MATERIALS CORP.         By:     Name: Stephen Squires Title: Chief
Executive Officer

 

 16 

   

 

EXHIBIT A — NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note (“Common Stock”) as set forth below, of QUANTUM MATERIALS
CORP., a Nevada corporation (the “Borrower”) according to the conditions of the
convertible note of the Borrower dated as of March 29, 2017 (the “Note”), as of
the date written below. No fee will be charged to the Holder for any conversion,
except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

  [  ]   The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).               Name of DTC Prime Broker:       Account Number:      
    [  ]   The undersigned hereby requests that the Borrower issue a certificate
or certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:               SBI INVESTMENTS LLC, 2014-1       369 Lexington
Avenue, 2nd Floor       New York, NY 10017       e-mail:
jjuchno@seaotterglobal.com

 

      Date of Conversion: _________________          Applicable Conversion
Price: $________________         Number of Shares of Common Stock to be Issued
Pursuant to Conversion of the Notes:  _________________         Amount of
Principal Balance Due remaining Under the Note after this conversion:
_________________  

 

      SBI INVESTMENTS LLC, 2014-1                     By:           Name:      
    Title:           Date:    

 

 17 

   

